Exhibit 10.2

 

THE SIMOX AND HYDROGEN LICENSE AGREEMENT

 

 

This Simox and Hydrogen License Agreement (the “Agreement”) is made by and
between Ibis Technology Corporation (“Ibis”) and Nissin Ion Equipment Company,
Ltd. (“Nissin”), each individually a “Party” and collectively the “Parties” to
this Agreement.

 

WHEREAS, Ibis and Nissin are parties to an Asset Purchase Agreement entered into
as of the Effective Date (the “Asset Purchase Agreement”) and this license is a
deliverable at the Closing of the Asset Purchase Agreement;  and

 

WHEREAS, Nissin wishes to grant Ibis an exclusive license under the 1-D Patents
and Dual Field Patents within the Simox Field, and non-exclusive licenses under
the Bias Scan Patents within the Simox Field and under the 1-D Patents and Bias
Scan Patents within the Hydrogen Separation Field.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, each intending to be legally bound, hereby agree as follows:

 

1.  Effective Date

 

The effective date of this Agreement shall be October 30, 2008 (“Effective
Date”).

 

2.  Definitions

 

For the purposes of this Agreement: (i) the terms “hereof,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Exhibits)
and not to any particular provision of this Agreement, and Section and paragraph
references shall be to the Sections and paragraphs of this Agreement, unless
otherwise specified; and (ii) the word “including” and “include” and words of
similar import when used in this Agreement mean “including without limitation.” 
As used herein, the following terms will have the following meanings:

 

(a) Patent Rights

 

“1-D Patents” shall mean all patents and patent applications worldwide for
inventions disclosed in U.S. Patent Nos. 5,311,028, issued May 10, 1994,
entitled “System and Method for Producing Oscillating Magnetic Fields in Working
Gaps Useful for Irradiating a Surface with Atomic and Molecular Ions”;
5,393,984, issued Feb. 28, 1995, entitled “Magnetic Deflection System for Ion
Beam Implanters”; and 5,483,077, issued January 9, 1996, entitled “System and
Method for Magnetic Scanning, Accelerating, and Implanting of an Ion Beam”,
including all U.S. and foreign patents and any patent applications identified on
Exhibit 1.

 

1

--------------------------------------------------------------------------------


 

“Bias Scan Patents” shall mean all patents and patent applications worldwide for
inventions disclosed in U.S. Patent 5,438,203, issued August 1, 19995, entitled
“System and Method for Unipolar Magnetic Scanning of Heavy Ion Beams”, including
all U.S. and foreign patents and any patent applications identified on
Exhibit 2.

 

“Dual Field Patents” shall mean all patents and patent applications worldwide
for inventions disclosed in U.S. Patent 5,672,879, issued September 30, 1997,
entitled “System and Method for Producing Superimposed Static and Time-Varying
Magnetic Fields”, including all U.S. and foreign patents and any patent
applications identified on Exhibit 3.

 

(b) Additional Definitions

 

“Affiliate(s)” of a Party means a company or other legal entity, which now or
hereafter controls, is controlled by, or is under common control with a Party. 
Control shall mean either direct or indirect ownership or control of: (a) more
than fifty percent (50%) of the outstanding shares or other securities entitled
to vote for election of directors (or other managing authority); or (b) more
than fifty percent (50%) of the equity interest of a company or other legal
entity, but only as long as such control or ownership exists.

 

 “Hydrogen Separation Field” means the field of  use for the production of
Hydrogen Wafers using high energy, high current ion implantation machines.

 

“Hydrogen Wafer” means a wafer in which a buried layer of hydrogen has been
created in a semiconductor substrate by implantation of hydrogen ions, which
enables fracture at the  buried layer of hydrogen to promote separation of the
outer layer of the semiconductor substrate from the remaining body of the
substrate.

 

 “Simox Field” means the field of use for the production of Simox Wafers using
ion implantation machines.

 

“Simox Wafer” means a silicon wafer in which a buried layer of silicon dioxide
has been created by implantation of oxygen ions into a silicon substrate and
related processing steps to produce silicon-on-insulator material.

 

Any additional capitalized terms not defined herein, but defined in the Asset
Purchase Agreement, shall have the meaning ascribed to such terms in the Asset
Purchase Agreement.

 

3.  License

 

Section 3.1.  Simox Licenses to Ibis.  Subject to the terms and conditions of
this Agreement, Nissin hereby grants Ibis, a perpetual, world-wide,
non-transferable (other than as permitted by Section 5.5), fully paid-up,
exclusive license, with the right to grant sublicenses (through multiple tiers),
to make, have made for Ibis’ and its sublicensees’ account, use, sell, offer to
sell, import and distribute products, product systems and processes within the
Simox Field under the 1-D Patents, Dual Field Patents and any related Know How.

 

2

--------------------------------------------------------------------------------


 

Subject to the terms and conditions of this Agreement, Nissin hereby grants
Ibis, a perpetual, world-wide, indivisible, non-transferable (other than as
permitted by Section 5.5), fully paid-up, non-exclusive license, with the right
to grant sublicenses (through multiple tiers), to make, have made for Ibis’ and
its sublicensees’ account, use, sell, offer to sell, import and distribute
products, product systems and processes within the Simox Field under the Bias
Scan Patents and any related Know How.

 

Section 3.2  Non-Exclusive Hydrogen License to Ibis.  Subject to the terms and
conditions of this Agreement, Nissin hereby grants Ibis, a perpetual,
world-wide, sublicensable (through multiple tiers), non-transferable (other than
as permitted by Section 5.5), fully paid-up, non-exclusive license to make, have
made for Ibis’ and its sublicensees’ account, use, sell, offer to sell, import
and distribute products, product systems and processes within the Hydrogen
Separation Field under the 1-D Patents, Bias Scan Patents and any related Know
How.

 

Section 3.3  Enforcement.  The licenses granted hereunder do not include the
right to enforce the patents which shall remain solely with Nissin.  Within
thirty (30) days of entering into any sublicense permitted under Sections 3.1
and 3.2, Ibis shall provide notice to Nissin of the entity licensed and the
scope of the license(s) granted to such entity under the 1-D Patents, Dual Field
Patents, Bias Scan Patents and/or any related Know How.

 

Section 3.4  License for [**] .  The Parties acknowledge that rights under
certain Purchased Patents have been previously non-exclusively licensed pursuant
to the [**] and the [**] and that these licenses remain in effect.

 

Section 3.5  Patent Marking.  Ibis will use reasonable efforts to mark all
products covered by a claim licensed hereunder pursuant to the requirements of
35 U.S.C. § 287 (or successor statute, rule or regulation) and abroad in
accordance with the statutes, rules and regulations of the relevant jurisdiction
in which such products are sold.

 

Section 3.6  Disclaimer.  Other than the licenses explicitly provided in this
Section 3, no other licenses in or to any other patent rights, whether expressly
or by estoppel, implication, exhaustion, other doctrine of law, equity or
otherwise, is granted by this Agreement.  Nissin reserves any and all rights not
expressly granted herein.

 

4.             Representations and Warranties

 

Section 4.1  Organization, Power and Standing.  The Parties are duly organized,
validly existing and in good standing, with all requisite corporate power and
authority to own their properties and to conduct its business as and where its
business is now conducted.

 

Section 4.2  Power and Authority.  The Parties have full corporate power and
authority and have taken all required corporate action necessary to permit each
to execute and deliver and to carry out the terms of this Agreement and all
other documents or instruments required or contemplated hereby and none of such
actions will violate any law, rule, regulation, statute or ordinance applicable
to the Parties, violate any provisions of  any Party’s Certificate of
Incorporation or By-Laws, each as amended, or result in any breach of, or
default under, any

 

3

--------------------------------------------------------------------------------


 

agreement, instrument, order or judgment to which any Party is a party or by
which any of its assets may be bound.

 

Section 4.3  Valid and Binding Obligation.  This Agreement constitutes, and each
other instrument or agreement to be executed and delivered by the Parties in
accordance herewith will constitute, the valid and legally binding obligation of
the respective Party enforceable against the Parties in accordance with their
respective terms.

 

Section 4.4  Disclaimer.  All other representations and warranties, including
any implied warranty of merchantability, fitness for a particular purpose or
non-infringement, are hereby disclaimed.  Without limitation, the Parties
disclaim any warranty that the Purchased Patents licensed hereunder comprise all
the rights and licenses necessary or desirable to practice, develop, make, sell,
offer to sell or use any products and methods licensed hereunder.

 

5.             Miscellaneous

 

Section 5.1  Entire Agreement. This Agreement is the entire contract between the
Parties with respect to the subject matter hereof, and supersedes any prior oral
or written agreements or understandings between the Parties. This Agreement may
not be modified except pursuant to a written instrument signed by all Parties.

 

Section 5.2  Construction.  The language used in this Agreement will be deemed
to be the language chosen by the Parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any Party.

 

Section 5.3  No Waiver.  No waiver or failure to insist upon strict compliance
with any obligation, covenant, agreement or condition of the Agreement shall
operate as a waiver of, or an estoppel with respect to any subsequent or other
failure.  No waiver of any term or provision hereof shall be effective unless in
writing signed by the Party waiving such term or provision.

 

Section 5.4  Severability. In case any provision of this Agreement shall be
declared invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.  For any such provision, the Parties shall attempt in good
faith to negotiate a substitute valid and enforceable provision(s) while
preserving to the fullest extent possible the intent and agreements of the
Parties set forth herein.

 

Section 5.5  Assignment.  This Agreement and any of a Party’s duties or
obligations hereunder shall not be assignable or transferable by such Party
without the express prior written consent of the other Parties, except to a
single purchaser or successor in ownership of substantially all of a Party’s
assets related to the subject matter of this Agreement (e.g., the single
purchaser or successor in ownership that may emerge as a bankruptcy action,
including but not limited to any reorganized debtor).  Any assignment or
transfer in violation of this section shall be void.  Subject to this paragraph,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the Parties and their respective successors and permitted assigns.

 

4

--------------------------------------------------------------------------------


 

All of the license rights granted under this Agreement shall be deemed fully
retained by and vested as rights to intellectual property protected under
Section 365(n) of the United States Bankruptcy Code (and similar laws in other
jurisdictions) (“Section 365(n)”); and the applicable licensee shall have all of
the rights afforded to non-debtor licensees under Section 365(n).  A material
consideration for the Parties entering into this Agreement is the
acknowledgement that this Agreement may not be assigned (other than as provided
by this Section), transferred or rejected by a Party or its bankruptcy
trustee(s).

 

Section 5.6  Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the United States of America and the
Commonwealth of Massachusetts without regard to conflicts of law provisions
thereof, and the parties hereby submit to the exclusive jurisdiction over such
disputes in the state and federal courts of the Commonwealth of Massachusetts
and waive any objection to the propriety or convenience of venue in such courts.

 

Section 5.7  Counterparts. This Agreement may be executed manually or by
facsimile transmission signature in any number of counterparts. Each of such
counterparts shall for all purposes be deemed an original, and all such
counterparts shall together constitute but one and the same instrument.

 

Section 5.8  Expenses.  Each Party shall bear the expenses incurred by it
relating to the transactions contemplated by this Agreement, including without
limitation fees and expenses of counsel.

 

Section 5.9 Notices.  All notices to a Party hereto shall be in writing and
delivered in person or by courier, with receipt showing acceptance signature, to
such Party at its address set forth below with copies delivered as specified (or
such other address as a Party may from time to time designate in writing to the
other Parties):

 

If to Nissin:

 

Nissin Ion Equipment Co., Ltd.

575 Kuze Tonoshiro-cho

Minami-ku, Kyoto

601-8205, Japan

Attn: President

 

with a copy to:

 

Ropes & Gray LLP

Yusen Building 2F

3-2, Marunouchi 2-chome

Chiyoda-ku, Tokyo

100-0005 Japan

Attn: Hiroyuki Hagiwara

 

5

--------------------------------------------------------------------------------


 

If to Ibis:

 

Ibis Technology Corporation

32 Cherry Hill Drive

Danvers, MA 01923

Attn: President

 

with a copy to:

 

Choate Hall & Stewart

Two International Place

Boston, MA 02110

Attn: Lawrence H. Gennari

 

Notice shall be deemed given upon receipt.

 

Section 5.10  Confidentiality.  No party shall reveal or disclose any of the
terms and conditions of this Agreement to any non-party to this Agreement except
under the following conditions:

 

(1)           with the prior written consent of the other Party;

 

(2)                                  in response to a requirement from any
governmental body or court that has jurisdiction to request production of such
information, whereby the recipient of this Agreement so produced shall  protect
the confidentiality of the information produced to the maximum extent allowed
under applicable law;

 

(3)                                  as otherwise required by law or legal
process, whereby the recipient of this Agreement so produced agrees to protect
the confidentiality of the information produced; or

 

(4)                                  to legal counselors, financial auditors and
other similar professionals representing a Party or representing third parties
(and to the third Parties, themselves) in the event of a merger or an
acquisition of all or substantially all of the assets of  a Party or its
Affiliates that relate to the subject matter of this Agreement, whereby the
recipient of this Agreement agrees to protect the confidentiality of the
information produced.

 

Should a Party be required to file this Agreement with a securities regulatory
body, the Party will seek to obtain confidential treatment of mutually agreed
portions of this Agreement.  Notwithstanding the foregoing, the Parties may
disclose the general existence of the ownership interests and licenses granted
hereunder to their customers and suppliers, as a Party’s business so requires.

 

6

--------------------------------------------------------------------------------


 

Intending to be bound thereby, the Parties have caused their duly authorized
representatives to execute this Agreement.

 

 

Ibis Technology Corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Nissin Ion Equipment Company, Ltd.

 

 

 

By:

 

 

Name:

 

Title:

 

 

7

--------------------------------------------------------------------------------